ANDERSON, PAUL H„ Justice
(concurring).
I concur in the result reached by the court, but I write separately to express my *140concern that the court’s decision may be read to chill the obligation of a school district to educate voters on the purposes and effects of a district-proposed ballot question. The court’s decision should not be read to thwart a school board when the board seeks to fulfill this obligation. Notwithstanding Minn.Stat. §§ 211A.01-.02 (2010), our statutes implicitly authorize school districts to make reasonable expenditures to explain a proposed ballot question to voters and to assist voters in reaching an informed decision when voting on that question.
In Citizens to Protect Public Funds v. Board of Education of Parsippany-Troy Hills Township, the New Jersey Supreme Court addressed election expenditures by a school district that had proposed a referendum to issue school building bonds. 13 N.J. 172, 98 A.2d 673, 674 (1953). Before the election, the school district’s board appropriated funds to print and circulate a publicity booklet entitled “Read the Facts Behind the Parsippany-Troy Hills School Building Program.” Id. On the cover and on two pages, the booklet said: “Vote Yes.” Id.
Writing for the New Jersey court, Justice William J. Brennan, Jr. — who 3 years later would become an associate justice on the United States Supreme Court — began by noting that New Jersey school districts had a statutory duty to provide adequate facilities for all schoolchildren. Id. at 676. Justice Brennan said:
Every school district is obligated to provide suitable school facilities and accommodations for all children who reside in the district and desire to attend the public schools therein.... The elected board ... in a township school district ... with the previous authority of a vote of the legal voters of the district may erect[,] enlarge, [and] improve school buildings and borrow money therefor. ...
Id. (citations omitted) (internal quotation marks omitted) (internal ellipses omitted). Justice Brennan explained that this statutory obligation implicitly conferred authority to school districts to spend public funds educating voters on the consequences of bond referenda. See id. (“The power ... is to be found by necessary or fair implication in the powers expressly conferred .... ”). Specifically, Justice Brennan concluded that school districts had a right to make
reasonable expenditures for the purpose of giving voters relevant facts to aid them in reaching an informed judgment when voting upon the proposal. In these days of high costs, projects of this type invariably run into very substantial outlays. This has tended to sharpen the interest of every taxpayer and [voter] in such projects.

Id.

As it was in New Jersey in 1953, so it is in Minnesota in 2012. Our statutes require school districts to “furnish school facilities to every child of school age residing in any part of the district.” Minn.Stat. § 123B.02, subd. 2 (2010). As Justice Brennan said, “The importance of the proper discharge of this responsibility cannot be overemphasized.” Citizens to Protect Pub. Funds, 98 A.2d at 676. Further, our statutes expressly authorize school districts to issue school building bonds, Minn. Stat. § 475.52, subd. 5 (2010), and our statutes require districts to obtain the approval of voters before issuing the bonds, Minn.Stat. § 475.58 (2010). In addition, Minnesota school districts have an obligation to provide citizens with a full and fair disclosure of district business. Cf. Minn.Stat. § 13D.01, subd. 1(b)(1) (2010) (mandating that all meetings of the governing body of a school district “must be *141open to the public”); Minn.Stat. § 123B.09, subds. 10-11 (2010) (requiring school districts to “adequately inform the public” of official proceedings).
Therefore, when viewed as a whole, our statutes implicitly authorize school districts to make reasonable expenditures to educate voters about district-proposed ballot questions. See Smith v. Dorsey, 599 So.2d 529, 549 (Miss.1992) (“Recognizing that a school board is tasked under state law with the responsibility of constructing schoolhouse facilities, an implicit incident to this obligation could include reasonable, non-partisan expenditures designed to give the community relevant information to aid in making an informed decision at the polls.” (emphasis omitted) (citing Citizens to Protect Pub. Funds, 98 A.2d 673)). Our decision in this case does not alter that implied authority.
Read together, Minn.Stat. § 211A.01, subd. 4, and Minn. Stat. § 211A.02, subd. 1, require a school district “acting ... to promote or defeat a ballot question” to report “contributions” or “disbursements of more than $750.” In other words, these statutes neither authorize a school district to, nor prohibit a school district from, acting to promote or defeat a ballot question. Rather, these statutes simply provide that if a school district acts to promote or defeat a ballot question, the district may be subject to reporting requirements.1
Here, respondents’ complaint identified several statements published by the St. Louis County School District (District) that arguably promoted passage of the District’s proposed $78,800,000 school-building bond referendum. In particular, the complaint identified District publicity materials that included the following statements:
• Statement 1: “[I]f residents vote no, their taxes will most likely still increase — in some cases, by a large amount. That’s because if the plan is not approved, the school district would enter into ‘statutory operating debt’ ... and would need to dissolve.”
• Statement 2: “[I]f a ‘no’ vote passes, you’ll likely be paying taxes of the district ... that’s closest to your home.”
• Statement 3: “Projected annual deficit in 2011-12: $4.1 million.”
I conclude that respondents’ complaint, when all of its allegations are accepted as true and those allegations are viewed in the light most favorable to the respondents, satisfies the threshold imposed by Minn.Stat. § 211B.33, subd. 2(a) (2010). See Hoffman v. N. States Power Co., 764 N.W.2d 34, 42 (Minn.2009). In other words, the complaint “set[s] forth a prima facie violation of chapter 211 A” by alleging that the District acted to promote the ballot question. Minn.Stat. § 211B.33, subd. 2(a); see Barry v. St. Anthony-New Brighton Indep. Sch. Dist. 282, 781 N.W.2d 898, 902 (Minn.App.2010) (explaining that section 211B.33, subdivision 2(a), requires a complainant to “include evidence or allege facts that, if accepted as true, would be sufficient to prove a violation of chapter 211 A” (citing State v. Larson, 281 N.W.2d 481, 484 (Minn.1979))).
I note, however, that at this stage of the litigation, it is premature to conclude that the District promoted passage of the ballot question. Thus, I disagree with the court’s conclusion that the District’s statements “by their very nature ‘urge[d]’ the *142passage of the ballot question.” Such a conclusion is at a minimum premature and may well be presumptuous, especially because there is no evidence that the District used the words “Vote Yes,” or any analogous phrase. Cf. Citizens to Protect Pub. Funds, 98 A.2d at 674. But I conclude that the court gets it right two sentences later when it says: “Whether, after the District answers the complaint and the case is fully litigated, the [Administrative Law Judge (ALJ) ] will ultimately find that these statements were promotional will depend on the evidence before [the ALJ] at that time.” That is because the question of whether the District promoted the referendum is a fact question to be decided in the first instance by the ALJ.
Therefore, I agree with the court that this matter should be remanded so that the ALJ may hold an evidentiary hearing to consider all of the facts and circumstances relevant to answering that question, as well as any defenses that the District may have. One of those relevant circumstances is the District’s right — indeed duty — to educate voters on the purposes and effects of the proposed ballot question, and whether it was that duty that the District fulfilled here.

. The court notes that several other courts have adopted a general rule that school districts and other public bodies may not spend public funds to promote ballot questions. See, e.g.. Smith, 599 So.2d at 541-42 (collecting cases). The court acknowledges, however, that we have not previously answered that question, and we need not answer it here.